                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE
U.S. Bank Trust, N.A., as Trustee for LSF9        CIVIL ACTION NO: 2:19-cv-00048-LEW
Master Participation Trust


                     Plaintiff                    RE:
                                                  244 Old Union Road, Washington, ME 04574
                       vs.

Jeannine F. Setterlund f/n/a Jeannine M.          Mortgage:
Bellefleur                                        March 15, 2006
                  Defendant                       Book 3591, Page 60


                     CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
Trust, and the Defendant, Jeannine F. Setterlund f/n/a Jeannine M. Bellefleur and hereby submits
this Consent Judgment of Foreclosure and Sale.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without
prejudice at the request of the Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby
ENTERED as follows:

1.     If the Defendant or their heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for LSF9
       Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing ($278,812.80)
       within 90 days of the date of the Judgment, as that time period is calculated in accordance
       with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage and file a
       dismissal of this action on the ECF Docket.

2.     If the Defendants or their heirs or assigns do not pay U.S. Bank the amount adjudged due
       and owing ($278,812.80) within 90 days of the Judgment, as that time period is calculated in
       accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Washington
       Property shall terminate, U.S. Bank shall conduct a public sale of the Washington Property
       in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount
       of $278,812.80 after deducting the expenses of the sale, with any surplus to the Defendant,
       or their heirs or assigns, in accordance with 14 M.R.S.A. § 6324. U.S. Bank may not seek a
       deficiency judgment against the Defendant pursuant to the Defendant’s discharge in
       bankruptcy.
3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $278,812.80.

5.   U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first priority, in the
     amount of $278,812.80, pursuant to the subject Note and Mortgage and there are no parties
     in interest other than the Defendants, who have second priority.

6.   No public utility easements survive the foreclosure.

7.   The prejudgment interest rate is 2.00000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 6.65%, see 14 M.R.S.A. § 1602-C.

8.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):




                            PARTIES                            COUNSEL
PLAINTIFF                   U.S. Bank Trust, N.A., as Trustee John A. Doonan, Esq.
                            for LSF9 Master Participation     Reneau J. Longoria, Esq.
                            Trust                             Doonan, Graves & Longoria, LLC
                                                              100 Cummings Center, Suite 225D
                                                              Beverly, MA 01915


DEFENDANT                   Jeannine F. Setterlund f/n/a       Pro Se
                            Jeannine M. Bellefleur
                            151 Philadelphia Boulevard
                            Palm Harbor, FL 34684




     a)      The docket number of this case is No. 2:19-cv-00048-LEW.

     b)      The Defendants, the only parties to these proceedings besides U.S. Bank, received
             notice of the proceedings in accordance with the applicable provisions of the
             Federal Rules of Civil Procedure.
       c)     A description of the real estate involved, 244 Old Union Road, Washington, ME
              04574, is set forth in Exhibit A to the Judgment herein.

       d)     The street address of the real estate involved is 244 Old Union Road, Washington,
              ME 04574. The Mortgage was executed by the Defendants on March 15, 2006. The
              book and page number of the Mortgage in the Knox County Registry of Deeds is
              Book 3591, Page 60.

       e)     This judgment shall not create any personal liability on the part of the Defendants
              but shall act solely as an in rem judgment against the property, 244 Old Union Road,
              Washington, ME 04574.



Dated: March 1, 2019                             /s/ Reneau J. Longoria, Esq.
                                                 John A. Doonan, Esq., Bar No. 3250
                                                 Reneau J. Longoria, Esq., Bar No. 5746
                                                 Doonan, Graves & Longoria, LLC
                                                 100 Cummings Center, Suite 225D
                                                 Beverly, MA 01915

Dated: February 22, 2019                         /s/ Jeannine F. Setterlund
                                                 Jeannine F. Setterlund f/n/a Jeannine M.
                                                 Bellefleur
                                                 151 Philadelphia Boulevard
                                                 Palm Harbor, FL 34684




SO ORDERED.


DATED THIS 5TH DAY OF MARCH, 2019                 /s/Lance E. Walker
                                                  LANCE E. WALKER
                                                  U.S. DISTRICT JUDGE
